Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 5  and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4 and 7 of US Patent 11,022,368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the claims of the referenced patent. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0145580 A1 (LEE) in view of CN 203654382 (CN ‘382) in further view of US 7,878,009 B2 (Doberstein).
	With respect to claim 1, LEE shows a refrigerator comprising: a body (10, Fig.1); a storage compartment formed in the body (Fig.2); a first door (210, Fig.3) pivotably coupled with the body and comprising an opening that allows access to the storage compartment from outside the refrigerator by a user of the refrigerator when the first door is closed; a door basket (220, Fig.2) mounted to the first door (210) and on which food is storable; and a second door (410, Fig.2) pivotable with respect to the first door including a transparent or translucent portion (417, Fig.1, section 0045) and while the first door and the second or are closed, allows the door basket to be visible through the transparent portion (Fig.1) and the opening.
	With respect to claim 1, LEE doesn’t show a control unit coupled to the first door including a display portion to display information of the storage compartment and a user interface portion to receive an input form the user and that the transparent portion allows the control unit to be visible.
	CN ‘382 shows a control unit (11, Fig.1) coupled to the first door (2, Fig.1) comprising a display portion to display information and user interface (11, control button) and a second door (3, Fig.1) including a transparent portion (abstract) allows the control unit to be visible to the user through the transparent or translucent portion; wherein the control unit is position so that when the second door is in the closed position, the control unit is visible through the transparent portion.

	With respect to claim 1, the combination doesn’t explicitly teach the control unit displays information of the storage compartment.
Doberstein teaches a control unit (160, Fig.7, Fig.4) including a display portion (167, Fig.8) to display information of the storage compartment and a user interface portion (170, 172, Fig.8) to receive an input from the user, the control unit is configured to control an internal environment of the storage compartment (temperature) in accordance with the received input. Furthermore, Doberstein shows the control unit (167) is placed above the baskets and thus the user is able to access the food stored on the baskets without being obstructed by the control unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention, to configure the control unit of modified LEE to control an internal environment of the storage compartment and to place it such that it does not obstruct the accessibility of the food stored on the baskets and to include a user interface portion, such as shown by Doberstein, in order to control and change the temperature of the refrigerator based on the user’s needs and provide accessibility to foods stored on the baskets. The combination teaches wherein the second door covers the user interface portion to thereby prevent the user from operating the user interface portion when the second door is closed (when the second door is closed it closes the first door which has the 
With respect to claim 2, the combination teaches (Doberstein) the control unit comprises a circuit board (164, Fig.8, Fig.10) comprising an operational portion (182/184, Fig.10), and a cover (162, Fig.8) covering the circuit board, the cover comprising a button portion (172, 174) on the operational portion, wherein the user interface portion comprises the display portion (167) and the button portion (Fig.8, Fig.9). 
With respect to claim 3, the combination teaches (Doberstein) a mounting portion (195, Fig.8) provided on the first door (as modified), wherein the control unit is mounted on the mounting portion (Fig.8), the control unit comprises a housing (197, Fig.8) which accommodates the circuit board and the cover, and the housing is coupled to the mounting portion (Fig.8).
With respect to claim 4, the combination teaches (LEE) wherein the door basket is provided to store food, and the transparent or translucent portion is provided to allow the food stored in the door basket to be visible to the user (Fig.1, Fig.2).
With respect to claim 5, the combination (Doberstein) teaches wherein the control unit is configured to control temperature. 
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0145580 A1 (LEE) and CN 203654382 (CN ‘382) in view of US 7,878,009 B2 (Doberstein) in further view of CN202582007 (CN ‘007). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HIWOT E TEFERA/Examiner, Art Unit 3637